Exhibit 10.1
EXECUTION COPY
     JOINDER AGREEMENT, dated as of May 6, 2008 (the “Joinder Agreement” or this
“Agreement”), by and among each bank or financial institution whose name appears
under the caption “Incremental Lenders” on the signature pages hereof (each, an
“Incremental Lender” and, collectively, the “Incremental Lenders”), VOUGHT
AIRCRAFT INDUSTRIES, INC. (the “Borrower”), and LEHMAN COMMERCIAL PAPER INC.
(the “Administrative Agent”).
RECITALS:
     WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December 22, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the funding parties party
thereto and Lehman Commercial Paper Inc., as administrative agent (in such
capacity, the “Administrative Agent”) (capitalized terms used but not defined
herein having the meaning provided in the Credit Agreement); and
     WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Facility Term Loan Commitments by, among
other things, entering into one or more Joinder Agreements with Incremental
Lenders;
     NOW, THEREFORE, in consideration of the premises and agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

  I.   Each Incremental Lender party hereto hereby agrees to commit to provide
its Incremental Facility Term Loan Commitment, as set forth on Schedule A
annexed hereto, on the terms and subject to the conditions set forth below:    
II.   Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, or any other Incremental
Lender or any other Funding Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement and the Credit Agreement are required to be
performed by it as an Incremental Lender.     III.   Each Incremental Lender
hereby agrees to make its respective Incremental Facility Term Loan Commitment
on the following terms and conditions:

 



--------------------------------------------------------------------------------



 



  1.   Applicable Margin.    The Applicable Margin for the Incremental Facility
Term Loans shall mean, as of any date of determination, a percentage per annum
as set forth below:

      ABR Loans   Eurodollar Loans 3.00%   4.00%

     Notwithstanding the foregoing, the Eurodollar Rate for the Incremental
Facility Term Loans with respect to each day during each Interest Period
pertaining to a Eurodollar Loan shall be the greater of (i) 3.50% and (ii) with
respect to each day during each Interest Period pertaining to a Eurodollar Loan,
a rate per annum determined for such day in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

      Eurodollar Base Rate

 
1.00 — Eurocurrency Reserve Requirements

     2. Principal Payments.    The Borrower shall make principal payments on the
Incremental Facility Term Loans in installments on the last Business Day in each
of the months set forth below and in the amounts set forth below:

          (A)   (B)   Payment   Scheduled Repayment of   Date   Incremental
Facility Term Loans  
September 2008
  $470,000  
December 2008
  $470,000  
 
March 2009
  $470,000  
June 2009
  $470,000  
September 2009
  $470,000  
December 2009
  $470,000  
 
March 2010
  $470,000  
June 2010
  $470,000  
September 2010
  $470,000  
December 2010
  $470,000  
 
March 2011
  $470,000  
June 2011
  $470,000  
September 2011
  $470,000  
 
Term Loan Maturity Date
  $193,890,000         

 



--------------------------------------------------------------------------------



 



     3. Voluntary and Mandatory Prepayments.    Scheduled installments of
principal of the Incremental Facility Term Loans set forth above shall be
reduced in connection with any optional or mandatory prepayments of the
Incremental Facility Term Loans in accordance with Sections 2.12 and 2.13 of the
Credit Agreement respectively.
     4. Proposed Borrowing.    This Agreement represents the Borrower’s request
to borrow Incremental Facility Term Loans from the Incremental Lenders as
follows (the “Proposed Borrowing”):

  I.   BUSINESS DAY OF PROPOSED BORROWING: MAY 6, 2008     II.   AMOUNT OF
PROPOSED BORROWING: $200,000,000     III.   INTEREST RATE OPTION: EURODOLLAR
LOAN(S) WITH AN INITIAL INTEREST PERIOD ENDING ON MAY 30, 2008 (WHICH FOR
PURPOSES OF CALCULATING THE EURODOLLAR BASE RATE SHALL BE DEEMED TO BE AN
INTEREST PERIOD OF ONE MONTH)

     5. Incremental Lenders.    Each Incremental Lender acknowledges and agrees
that upon its execution of this Agreement and the making of Incremental Facility
Term Loans, such Incremental Lender shall become a “Funding Party” under, and
for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Funding Party thereunder (except
as set forth in this Agreement).
     6. Closing Fee.    The Borrower agrees to pay to each Incremental Lender on
the Closing Date a closing fee equal to 5% of such Incremental Lender’s
Incremental Facility Term Loan Commitment made on the Closing Date. The Borrower
authorizes each such Incremental Lender to satisfy the Borrower’s obligation to
pay such fee to such Incremental Lender by such Incremental Lender deducting the
amount of such fee from the principal amount of the Incremental Facility Term
Loan disbursed on the Closing Date by such Incremental Lender and by such
Incremental Lender retaining the amount so deducted for such Incremental
Lender’s own account. The payment of such fee shall not reduce the principal
amount of the Incremental Facility Term Loan made by such Incremental Lender,
and the disbursement of the proceeds of such Incremental Facility Term Loan,
exclusive of the amount of such fee, shall satisfy such Incremental Lender’s
Incremental Facility Term Loan Commitment relating thereto in full.
     7. Credit Agreement Governs.    Except as set forth in this Agreement, the
Incremental Facility Term Loans shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents.
     8. Conditions Precedent to Effectiveness of the Incremental Facility Term
Loans.    The agreement of each Incremental Lender to make the extension of
credit requested to be made hereby is subject to the satisfaction (or waiver),
prior to or concurrently with the making of such extension of credit, of the
conditions precedent referred to in Exhibit A to the commitment letter dated as
of April 25, 2008 among Lehman Brothers Inc., Lehman Brothers Commercial Bank,
Lehman Commercial Paper Inc., JPMorgan Chase Bank, N.A., J.P. Morgan Securities
Inc., Goldman Sachs Credit Partners L.P. and the Borrower (the date upon which
all such conditions precedent shall be satisfied and the Incremental Facility
Term Loans shall have been funded, the “Closing Date”).

 



--------------------------------------------------------------------------------



 



     9. Notice.    For purposes of the Credit Agreement, the initial notice
address of each Incremental Lender shall be as set forth below its signature
below.
     10. Non-US Funding Parties.    For each Incremental Lender that is a Non-US
Funding Party, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Incremental Lender may be required to deliver to
Administrative Agent pursuant to subsection 2.21(d) of the Credit Agreement.
     11. Recordation of the New Loans.    Upon execution and delivery hereof,
the Administrative Agent will record the Incremental Facility Term Loans made by
each Incremental Lender in the Register.
     12. Amendment, Modification and Waiver.    This Agreement may not be
amended, modified or waived except as provided by Section 10.1 of the Credit
Agreement.
     13. Entire Agreement.    This Agreement, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.
     14. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     15. Severability.    Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
     16. Counterparts.    This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of May 6, 2008.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:   /s/ KEITH HOWE
         Name:   Keith Howe        Title:   Vice President and Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



INCREMENTAL LENDERS

            LEHMAN BROTHERS COMMERCIAL BANK,
      By:   /s/ BRIAN McNANY
         Name:  Brian McNany         Title:    Authorized Signatory
      Notice Address:
Attention:
Telephone:
Facsimile:
     

 



--------------------------------------------------------------------------------



 



          Consented to by:

LEHMAN COMMERCIAL PAPER
INC., as Administrative Agent
      By:   /s/ DIANA ALBANESE
         Name:   Diana Albanese        Title:   Authorized Signatory       

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO JOINDER AGREEMENT

          Name of Incremental Lender   Type of Commitment   Amount Lehman
Brothers   Incremental Facility Term   $200,000,000 Commercial Bank   Loan
Commitment    

 